Citation Nr: 1760116	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-46 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1964 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim was certified to the Board by the Montgomery, Alabama RO.  The Board remanded this case in September 2014 for further development.

The Veteran testified at a January 2014 videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims file.

The Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the back, status post lumbar laminectomy and fusion with residuals, will be addressed in a Board decision to be issued at a later date following the completion of  avideo conference hearing on that issue which has yet to be scheduled.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has tinnitus due to an inservice disease or injury, that tinnitus was compensably disabling within a year of separation from active duty, and tinnitus was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, it may not be presumed to have been so incurred, and it was not caused or aggravated by a service-connected disability. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Further, the Board finds that there has been substantial compliance with its September 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Relevant Laws and Regulations

The Veteran asserts that he currently has tinnitus which was caused by military noise exposure during active duty service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).   

To establish entitlement to service connection for a disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Tinnitus may be presumed to have been incurred in service if it was compensably disabling within a year of a veteran's separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), when a chronic disease is shown in service or within the presumptive period under 38 C.F.R. § 3.307, "subsequent manifestations of the same chronic disease at any later date, however remove, are service connected, unless clearly attributable to intercurrent causes."  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("Subsection (b) provides a second route by which a veteran can establish service connection for a chronic disease," through "a showing of continuity of symptomatology after discharge.").  In Fountain v. McDonald, 27 Vet. App. 258 (2015), tinnitus was found to be an organic disease of the nervous system.  Id. at 271-72.  

Analysis

At the October 2016 VA examination the Veteran reported suffering from recurrent tinnitus since 1966, but was unsure of an event causing tinnitus.  Given that tinnitus as it is a disorder capable of lay observation, the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

At a September 2010 VA examination and at his January 2014 hearing, the Veteran reported that he had noise exposure during service from M14 rifles and .45 pistols.  At the January 2014 hearing, the Veteran also reported that he was exposed to constant humming from computers while serving as a radar operator on a missile base.  The Veteran's DD 214 confirms that the appellant has expert badges with these two weapons and served as a missile crewman.  Thus, the evidence of record and the circumstances of the Veteran's service establish his exposure to an adverse acoustic environment while on active duty.  38 U.S.C. § 1154a (2012).   

While in-service noise exposure is established, the preponderance of the evidence weighs against finding a relationship between the Veteran's tinnitus and his noise exposure during his active service.  Service treatment records reflect no complaints of tinnitus during service.  According to the October 1964 enlistment examination and July 1967 separation examination clinical evaluations of the Veteran's ears revealed normal findings.  Accordingly, based on the foregoing, the Board finds that tinnitus did not manifest during the Veteran's period of active service.  

Additionally, there is no competent evidence suggesting that the Veteran's tinnitus manifested to a compensable degree within one year of his separation from active service in 1967.  

The earliest clinical documentation of tinnitus is a February 2006 private medical record, in which the Veteran reported ringing in his ears in conjunction with right ear pain.  He was diagnosed with tinnitus in March 2006.  Significantly, according to private treatment records, the Veteran denied ringing in his ears from March 2009 until January 2014.  He also denied the presence of tinnitus at a September 2010 VA examination.  The Board acknowledges that at the January 2014 hearing and the October 2016 VA examination the Veteran stated that his tinnitus began in service, however, the Board finds that the probative value of appellant's current lay statements are outweighed by the contemporaneously prepared service treatment records which do not show reports or treatment for hearing loss.  Moreover, the current assertions are outweighed by the contrary medical evidence dating from March 2009.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Even if the Veteran's current tinnitus is related to his February 2006 tinnitus, it still manifested more than one year after separation from service.  Hence, the preponderance of the evidence weighs against a finding that the Veteran's tinnitus manifested to a compensable degree within one year of service separation.  

As tinnitus was not noted during service and as the service treatment records show no reports of tinnitus, service connection may not be established for tinnitus as chronic diseases based on chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Service connection also is not established on a presumptive basis for tinnitus as it did not manifest to a compensable degree within one year of separation from active duty, as discussed above.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

Finally, the preponderance of the evidence weighs against a medical nexus between the Veteran's current tinnitus and his active duty service.  In an October 2016 VA examination, the examining audiologist opined that it was less likely than not caused by or the result of military noise exposure.  The examiner noted that the Veteran's hearing was normal at entrance into and separation from service.  She stated that, while the Veteran had military noise exposure, since he worked as a welder for ten years after service, his tinnitus could not be directly linked to his military noise exposure.  

Additionally, the October 2016 VA audiologist found that the Veteran's tinnitus was at least as likely as not associated with his hearing loss.  Significantly, hearing loss is not a service-connected disorder.  As such, service connection for a secondary disability cannot be granted on that basis.  See 38 C.F.R. § 3.310.

While the Veteran may sincerely believe that there is a link between his in-service military noise exposure and tinnitus, the October 2016 VA audiologist's opinion outweighs the appellant's lay assertion that his current tinnitus was caused by his in-service noise exposure.  In this regard, the question whether tinnitus manifesting several years after service separation was caused by or related to in-service military noise exposure is a medically complex determination.  Such a determination is not within the province of lay observation because it cannot be perceived through the senses alone.  Thus, the determination of the etiology of the Veteran's tinnitus requires medical expertise and, accordingly, a competent medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Given the medically complex nature of this determination, the Veteran's unsupported opinion that his tinnitus were caused by in-service noise exposure that occurred years prior to its onset is not competent evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit of the doubt rule does not apply, and service connection for tinnitus is denied.  See 38 U.S.C. § 1110, 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for tinnitus is denied.




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


